Citation Nr: 1604756	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-12 868	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2010 by the San Diego, California, Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In October 2015, the Board remanded this claim for development.  As further development is required, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed the service connection claim from which the instant increased rating claim stems in June 2009, and he underwent his sole VA audiological examination in January 2010.  When filing his notice of disagreement with the initial assigned rating in October 2011, the Veteran reported that his hearing acuity had decreased since he filed his claim in 2009 and that this material change in his disability would be reflected in his recent VA audiological treatment records.  

These outstanding VA treatment records were obtained on remand, and the records do indeed include 2011 audiological testing results that reflect a possible decrease in the Veteran's hearing acuity since his prior examination in 2009.  Moreover, a December 2015 statement from the Veteran indicates that his hearing may be worse.  Given this evidence of a material change in the Veteran's disability, a new VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran to undergo a VA audiological examination conducted by an appropriate medical professional and provide the Veteran's electronic claims file to the examiner for review.

The examiner is to elicit a history of the Veteran's hearing loss symptoms and related functional impairment and conduct relevant audiological testing.  

2.  Finally, readjudicate the Veteran's claim seeking a compensable rating for bilateral hearing loss.  If the full benefit remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

